Citation Nr: 1108431	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970, with service in the Republic of Korea from August 19, 1969 to September 10, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims sought.


FINDINGS OF FACT

1.  The Veteran served with the 2nd Battalion, 9th Infantry Regiment, 2nd Infantry Division in the demilitarized zone (DMZ) in Korea from August 19, 1969 to September 10, 1970.

2.  The Veteran has been diagnosed with diabetes mellitus, type II, a disability presumptively related to herbicide exposure.

3.  The competent evidence of record does not reflect that the Veteran has been diagnosed with soft tissue sarcoma.


CONCLUSIONS OF LAW

1. Soft tissue sarcoma was not incurred in, or aggravated by, active duty service.             38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.   §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Diabetes mellitus, type II is presumed to have been incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);     38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The VCAA essentially requires VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

A claimant must also be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the favorable disposition of the claim for service connection for diabetes mellitus, type II, the Board finds that all notification and development actions needed to fairly adjudicate that claim have been accomplished.

In this appeal, in a June 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for soft tissue sarcoma, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The Veteran had ample opportunity to respond prior to issuance of the October 2005 RO rating decision on appeal.  

The Board notes that in a June 2007 post-rating letter the RO notified the Veteran regarding the assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  The timing of this notice-after the last adjudication of the claim-is not shown to prejudice the Veteran.  Because the Board's decision herein denies the claim for service connection for soft tissue sarcoma, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with this matter are various written documents provided by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claims on appeal is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination in response to his claim for soft tissue sarcoma.  The Board has determined, however, that VA has no obligation to provide an examination in this case.  Under the VCAA, when the record does not contain sufficient medical evidence to make a decision on the claim, VA is obliged to provide an examination when: (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; and (2) the record indicates that the disability or signs and symptoms of a current disability may be associated with active service.  38 U.S.C.A. § 5103A(d).  The Veteran does not meet either element.  In this regard, the Board notes that the record does not contain any indication that the Veteran has a current diagnosis of soft tissue sarcoma or any skin disorder related to service.  Thus, he has not presented a prima facie case for service connection and VA examination is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he developed soft tissue sarcoma and diabetes mellitus, type II, as due to herbicide exposure, to include Agent Orange.  VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R.    § 3.307(a)(6)(iii).

Although the Veteran did not serve in Vietnam, he served in Korea from August 19, 1969 to September 10, 1970 with the 2nd Battalion, 9th Infantry Regiment, 2nd Infantry Division.

The Department of Defense (DoD) has provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  Based on the current DoD findings, the use of herbicides has only been acknowledged for specific units that served in areas along the DMZ in Korea between April 1968 and July 1969.  Four combat brigades of the 2nd Infantry Division, including 2nd Battalion, 9th Infantry Brigade, United States Army, were in the affected area at the time Agent Orange was being used.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet," September 2003, available at http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

This amendment is applicable to, inter alia, all applications for benefits that are pending before VA on February 24, 2011, including the Veteran's.

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. §3.309 (e).




Soft Tissue Sarcoma

The Veteran claims entitlement to service connection for soft tissue sarcoma, due to herbicide exposure.  Considering the pertinent evidence in light of the governing legal authority, however, the Board finds that the claim of entitlement to service connection for soft tissue sarcoma must be denied.

Treatment records contained in the claims file reveal no diagnosis of any soft tissue sarcoma, or any other relevant skin cancer.  The only skin-related problems of record are noted in private treatment records from January 1997, March 2004, and July 2005, which reflect a lipoma on the left side of the Veteran's neck, on his back, and on his abdomen, respectively.  The Veteran's lipomas were excised and drained.

The Board finds that the competent evidence of record reflects that the Veteran has not been diagnosed with soft tissue sarcoma.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for soft tissue sarcoma must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

While the Board recognizes that the Veteran's physicians have noted that the Veteran has developed lipomas of the neck, back, and stomach, there is no competent evidence of record to even suggest that lipomas are related to service.  The Veteran's service treatment records are silent for any skin problems, and his separation examination was normal.  The first diagnosis of a lipoma of record occurred in January 1997-almost 27 years after separation.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the Board notes that the Veteran's lipomas have been removed with no residual problems.

Finally, as for any direct assertions by the Veteran and/or his representative that the Veteran has a current diagnosis of soft tissue sarcoma, such evidence provides no basis for allowance of the claim.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In this case, a diagnosis of soft tissue sarcoma is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a competent diagnosis.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.
 
For the above reasons, the Veteran's claim for service connection for soft tissue sarcoma is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's diabetes mellitus, type II, is presumptively related to his service in Korea.

As discussed in detail above, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  The Veteran served in the 2nd Battalion, 9th Infantry Regiment of the 2nd Infantry Division.  Personnel records clearly reflect that the Veteran served along the DMZ from the period from August 19, 1969 to September 10, 1970, which falls within the time frame for presumptive exposure to herbicides.

The Veteran's private treatment records reflect that he has been diagnosed with diabetes mellitus.

Thus, under the new regulations effective February 24, 2011, a presumption arises that the Veteran was exposed to herbicides in Korea.  As diabetes mellitus, type II, is a presumptive disease related to the exposure of herbicides, the Board grants the Veteran's claim for service connection.




ORDER

Entitlement to service connection for soft tissue sarcoma is denied.

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


